Case: 19-50681     Document: 00516044313          Page: 1    Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 6, 2021
                                   No. 19-50681
                                                                  Lyle W. Cayce
                                                                       Clerk

   Juan Javier Ornelas,

                                                            Plaintiff—Appellant,

                                       versus

   Alexander Hamilton, Office of Inspector General,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 6:18-CV-56


   Before Owen, Chief Judge, and Clement and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Javier Ornelas, Texas prisoner # 01758617, filed a pro se civil
   rights complaint under 42 U.S.C. § 1983 against Alexander Hamilton, an
   investigator for the Texas Department of Criminal Justice’s (“TDCJ”)
   Office of the Inspector General.      Ornelas alleged that another inmate
   physically and sexually abused him while confined at the Boyd Unit within


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50681      Document: 00516044313           Page: 2    Date Filed: 10/06/2021




                                     No. 19-50681


   the TDCJ. Despite allegedly reporting the abuse to Hamilton, Ornelas claims
   that Hamilton ignored his written complaints. As a result, the physical and
   sexual abuse purportedly continued.          Hamilton moved for summary
   judgment, claiming that, among other things, Ornelas failed to exhaust his
   administrative remedies pursuant to the Prison Litigation Reform Act
   (“PLRA”).
          The district court granted Hamilton’s motion for summary judgment
   and dismissed Ornelas’ § 1983 claim with prejudice, finding that Ornelas’
   claims were unexhausted, and, in any event, he had not alleged sufficient
   facts to state a claim for failure to protect. Ornelas timely appealed, asserting
   that the district court erred in: (1) finding that his claims were not exhausted;
   (2) finding that he did not allege sufficient facts to support his failure to
   protect claim; and (3) denying his motions to compel discovery and for the
   appointment of counsel. Ornelas also moved for the appointment of counsel
   on appeal, which we granted. We now affirm.
                                          I.
          We review a grant of summary judgment de novo. Nickell v. Beau View
   of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011) (quotation omitted).
   Summary judgment is proper where there is no genuine dispute regarding
   any material fact, and the movant is entitled to judgment as a matter of law.
   Fed. R. Civ. P. 56(a).
                                          II.
          A prisoner who wishes to file a § 1983 lawsuit for damages against
   prison officials must first exhaust all available administrative remedies. 42
   U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 202 (2007); Johnson v.
   Johnson, 385 F.3d 503, 515 (5th Cir. 2004). To properly exhaust a claim, a
   prisoner must not only pursue all available avenues of relief but must also
   comply with all administrative remedies and procedural rules. Woodford v.




                                          2
Case: 19-50681       Document: 00516044313         Page: 3    Date Filed: 10/06/2021




                                    No. 19-50681


   Ngo, 548 U.S. 81, 89–95 (2006). If a claim is not properly exhausted prior to
   the filing of the § 1983 complaint, it must be dismissed. Gonzalez v. Seal, 702
   F.3d 785, 788 (5th Cir. 2012) (per curiam).
          Hamilton concedes that “under current Fifth Circuit case law, any
   administrative-exhaustion argument was waived when prison officials
   considered, and rejected, Ornelas’[] grievance on the merits.” See Appellee
   Supp. Br. at 11–12 (first citing ROA.236-37, 257-58; then citing Gates v. Cook,
   376 F.3d 323, 331 n.6 (5th Cir. 2004); Johnson, 385 F.3d at 520; Cortez v.
   Richardson, 725 F. App’x 315, 315–16 (5th Cir. 2018) (per curiam); Patterson
   v. Stanley, 547 F. App’x 510, 512 (5th Cir. 2013) (per curiam)).
   Notwithstanding Hamilton’s exhaustion concession, Ornelas still cannot
   prevail on appeal because he failed to allege sufficient facts to state a claim
   for failure to protect.
                                        III.
          To state of claim of failure to protect, a prisoner must show that “he
   was incarcerated under conditions posing a substantial risk of serious harm
   and that prison officials were deliberately indifferent to his need for
   protection.” Jones v. Greninger, 188 F. 3d 322, 326 (5th Cir. 1999) (per
   curiam) (internal quotation marks and citation omitted).
          As the district court determined, there was no evidence or allegation
   that Hamilton was aware of facts from which he could infer that there was an
   excessive risk to Ornelas’ safety. See Whitley v. Hanna, 726 F.3d 631, 641
   (5th Cir. 2013) (“To act with deliberate indifference, a state actor must know
   of and disregard an excessive risk to the victim’s health or safety.” (cleaned
   up)). Though Ornelas alleges that he sent letters to Hamilton on April 1 and
   April 17, 2016, reporting the abuse, and asking for help, there is no evidence
   or allegation that Hamilton saw them. There is also no evidence or allegation




                                          3
Case: 19-50681      Document: 00516044313            Page: 4    Date Filed: 10/06/2021




                                      No. 19-50681


   that Hamilton ever saw or received the grievances Ornelas eventually filed in
   2017, after being transferred from the Boyd Unit.
          To the extent that Ornelas argues that Hamilton should have
   perceived the risk to his health and safety given that Hamilton knew that
   Ornelas previously acted as an informant in an official prison investigation,
   that is insufficient to support a constitutional claim under the Eighth
   Amendment. “[A]n official’s failure to alleviate a significant risk that he
   should have perceived but did not,” does not constitute deliberate
   indifference. Farmer v. Brennan, 511 U.S. 825, 838 (1994); see id. at 840
   (holding that “Eighth Amendment liability requires consciousness of a
   risk”); cf. Johnson, 385 F.3d at 524 (“The official’s knowledge of the risk can
   be proven through circumstantial evidence, such as by showing that the risk
   was so obvious that the official must have known about it.” (citation
   omitted)).
                                          IV.
          Ornelas argues that the district court erred in dismissing his pending
   motion to compel discovery when it granted summary judgment. Ornelas
   does not explain how any discovery would have substantiated his allegations
   regarding his claim of failure to protect. Because Ornelas relies on vague
   assertions regarding the need for additional discovery, he has failed to show
   that the district court abused its discretion in denying his motion to compel.
   See Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991).
          Ornelas further complains that the district court erred in denying his
   motion for the appointment of counsel. Ornelas’ claim of failure to protect
   is not so complex as to require the appointment of counsel. See Ulmer v.
   Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). Moreover, Ornelas’ filings in
   the district court indicate his grasp of the facts and relevant substantive and
   procedural legal issues and demonstrate that he can adequately investigate




                                           4
Case: 19-50681     Document: 00516044313           Page: 5   Date Filed: 10/06/2021




                                    No. 19-50681


   and present his case. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir.
   2007). The district court did not abuse its discretion in refusing to appoint
   counsel for Ornelas. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
          AFFIRMED.




                                         5